Mr. Justice MacLeary
delivered the opinion of the court.
In this case a deed, executed by the tax collector conveying-a tract of land, sold for taxes, to Manuel Fernández Náter, was presented to the registrar of San Juan for registration. It was refused registration by the assistant registrar, Bafael Tirado Verrier, in a note reading as follows:
“The recording of the preceding document has-been refused on. account of the defect- that the property, which, accordinig to said document, appears provisionally on record on the back of folio 12 of volume 19 of the Registry of Property of San Juan in favor of Nell M. Erwin, is recorded in favor of a person other than Nell M. Erwin,, against whom the proceedings were taken; and a provisional entry has been made for the term prescribed by law on folio 13 of volume-19 of the municipality of Bayamón, property No. 1060, annotation B, in which are stated as remediable defects that particulars concerning the buyer are not set forth and that the names of the cardinal points of the property are not written in full.”
From this action of the registrar the party interested took an appeal to this court and the document was forwarded to-us for consideration. The reasons given for his refusal by the registrar are sufficient and his action is affirmed by this. oomt-

Affirmed.

Chief Justice Hernández and Justices Figueras, Wolf and del Toro concurred.